20-10042-tmd Doc#267 Filed 12/22/20 Entered 12/22/20 14:17:56 Main Document Pg 1 of
                                         2



                              UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF
                                   TEXAS AUSTIN DIVISION

 IN RE:                                            §    Case No. 20-10042-tmd
                                                   §
 SILICON HILLS CAMPUS, LLC,                        §
                                                   §    Chapter 11
          DEBTOR.                                  §
                                                   §


                              NOTICE OF APPEARANCE AND
                     REQUEST FOR SERVICE OF NOTICES AND PLEADINGS

          Polsinelli PC files this Notice of Appearance and Request for Service of Papers as counsel for

 ATX Debt Fund 1, LLC.

          Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, ATX Debt Fund 1, LLC

 requests that it receive notices of any actions taken in the captioned cause, pleadings or documents in

 any adversary proceedings and all pleadings, motions or other documents filed in the captioned cause,

 and that such documents be served on it at the following addresses:

                 Liz Boydston                                Trinitee G. Green
                 Polsinelli PC                               Polsinelli PC
                 2950 N. Harwood Street, Suite 2100          1000 Louisiana Street, Suite 6400
                 Dallas, Texas 75201                         Houston, Texas 77002
                 Telephone: (214) 661-5557                   Telephone: (713) 374-1600
                 Emails: lboydston@polsinelli.com            Email: tggreen@polsinelli.com


          Further, this Notice of Appearance is not intended to be, and shall not constitute, a consent by

 ATX Debt Fund 1, LLC to the Bankruptcy Court’s subject matter jurisdiction, personal jurisdiction,

 venue, or core jurisdiction, shall not constitute a waiver of strict service in connection with any

 adversary proceeding related to this bankruptcy case, and shall not constitute a waiver of ATX Debt

 Fund 1, LLC: (i) right to have final orders in non-core matters entered only after de novo review by a

 District Court judge; (ii) right to trial by jury in any proceeding so triable in this case or any case,


 NOTICE OF APPEARANCE                                                                          Page 1 of 2
 75894974.1
20-10042-tmd Doc#267 Filed 12/22/20 Entered 12/22/20 14:17:56 Main Document Pg 2 of
                                         2



 controversy, or proceeding related in this case; (iii) right to have the District Court withdraw the

 reference in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims,

 actions, defenses, setoffs or recoupments to which ATX Debt Fund 1, LLC is or may be entitled under

 agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments

 ATX Debt Fund 1, LLC expressly reserves.

                                             Respectfully submitted,

                                             POLSINELLI PC

                                             By:      /s/ Liz Boydston
                                                   Liz Boydston (State Bar No. 24053684)
                                                   2950 N. Harwood Street, Suite 2100
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 661-5557
                                                   Email: lboydston@polsinelli.com

                                             COUNSEL FOR ATX DEBT FUND 1, LLC




 NOTICE OF APPEARANCE                                                                         Page 2 of 2
 75894974.1
